Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/06/2020. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. et al. Pub. No.: US 2016/0029213 A1 in view of Lee et al. Pub. No.: US 2015/0358813 A1.

Claim 1
Rajadurai discloses a method (fig. 4-14 & 17) of managing a security key (KDF to generate KeNB in fig. 1B), performed in a packet data convergence protocol (PDCP) layer of a terminal dual-connected to a first cell and a second cell (first eNB or MeNB 104 and second eNB or SeNB in fig. 1A), the method (fig. 4 & 8) comprising: 
receiving a PDCP protocol data unit (PDU) (PDCP PDU in fig. 17 and par. 0356)  on which ciphering or integrity protection to which a first security key of a PDCP layer  of the first cell or a second security key of a PDCP layer (802-804 in fig. 8) of the second cell is applied is performed (406 in fig. 4; In 804 in fig. 8, and in 1044 in fig. 10, UE receives DL PDCP COUNT in PDCP PDU to update the security key associated a second cell or SeNB in par. 0217); 
performing at least one of integrity verification and header decompression for the PDCP PDU based on the second security key (in 412 in fig. 4, enabling a secure connection between SeNB and UE is done by using the new security key explained in fig. 17  for integrity verification); and 
determining a security key applied to the PDCP PDU, based on a result of the at least one of integrity verification and header decompression based on the second security key (808-810 in fig. 8, verify the security derived in header in step 804; see par. 0217 & 0226-0227).
	Although Rajadurai does not explicitly show: “performing at least one of integrity verification and header decompression for the PDCP PDU based on the first security key; and determining a security key applied to the PDCP PDU, based on a result of the at least one of integrity verification and header decompression based on the first security key”, claim limitations are considered obvious.
	Firstly, to consider obviousness of the claim limitations “performing at least one of integrity verification and header decompression for the PDCP PDU based on the first security key”, initially, it’s to note that claim does not specifically define what are involved in decompression for the PDCP PDU. In fact, Rajadurai explains that the security key associated with MeNB (408 in fig. 4) and using security algorithm received from MeNB to derive security key for DRB in fig. 16 and par. 0352-0353. As depicted in fig. 8-16 of Rajadurai, integrity verification between UE and MeNB could be processed in the same manner for processing between UE and SeNB (see fig. 1B in view of fig. 4). Further evidence for integrity verification could be seen in Lee. In particular, Lee teaches PDCP of UE for decoding security message and deriving security key for integrity verification (S51-52 in fig. 7). Additionally, see fig. 9 of Lee for applying security key for first cell MeNB and second cell SeNB.
	Secondly, to address the obviousness of the claim limitations “determining a security key applied to the PDCP PDU, based on a result of the at least one of integrity verification and header decompression based on the first security key”, again, claim does not specifically define what are involved in determining and what are required to be the first security key. Indeed, Rajadurai explains using security algorithm received from MeNB to derive the security key for DRB, i.e., PDCP PDU in fig. 8 & 17 (fig. 1B, 4 & fig. 16 and par. 0352-0353), and verifying the security key in 810 of fig. 8. Accordingly, one of ordinary skill in the art would have expected to verify the security key for MeNB in the same manner as depicted in fig. 8 for SeNB. To advance the prosecution, further evidence is provided herein. In particular, Lee teaches PDCP of UE for verifying integrity of the SecurityModeCommand message (S53 in fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify secure communication for inter-eNB transmission of Rajadurai by providing security information in wireless communication system as taught in Lee to obtain the claimed invention. Such a modification would have included integrity protection algorithm and ciphering algorithm for a master eNodeB and a secondary eNodeB to configure different security information to different set of radio bearers for MeNB and SeNB in dual connectivity so that reducing costs, increasing service availability, and flexible use of a frequency band could be securely attained as suggested in par. 0005 of Lee.

Claim 2
Rajadurai, in view of Lee, discloses the method according to claim 1, wherein the method is performed in a situation where a security key confusion occurs (Rajadurai, the security key discrepancy in step 814 of fig. 8 and par. 0229 could be due to the PDCP COUNT values; since claim does not specifically define or require how to solve a security key confusion, updating security base key associated with MeNB and a change of SeNB is to reset the SCC for deriving a fresh security base key associated in 508b in fig. 5B of Rajadurai in combining with integrity verification in fig. 7 of Lee could have rendered the claim obvious; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 3
Rajadurai, in view of Lee, discloses the method according to claim 2, wherein the security key confusion occurs in a handover procedure in which a role of the first cell for the terminal and a role of the second cell for the terminal are switched (Rajadurai, fig. 7A, offloading a DRB from MeNB to SeNB and in fig. 7B key updating procedures could be seen in view of 814 in fig. 8; handover and connection re-establishment in fig. 6-7 and par. 0100 of Lee; accordingly, the combined prior art would have rendered the claim obvious).

Claim 4
Rajadurai, in view of Lee, discloses the method according to claim 3, wherein the first cell is a master cell (Rajadurai, MeNB 104 in fig. 1A), and the second cell is a secondary cell (Rajadurai, SeNB 106 in fig. 1A; and thus, the combined prior art reads on the claim).

Claim 5
Rajadurai, in view of Lee, discloses the method according to claim 1, wherein when the PDCP PDU is mapped to a radio bearer to which integrity protection is applied (Rajadurai, different KeNB for different bearer ID in fig. 7A and par. 0167), the integrity verification based on the first security key and the integrity verification based on the second security key are performed for the PDCP PDU (Rajadurai, a new DRB ID with S-KeNB in par. 0169 & 0180 and in view of fig. 4 & 8; see fig. 9 in view of 7 of Lee; accordingly, one of ordinary skill in the art would have expected the claim to perform well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 6
Rajadurai, in view of Lee, discloses the method according to claim 1, wherein when the PDCP PDU is mapped to a radio bearer to which integrity protection is not applied, integrity protection is applied to the radio bearer to which the PDCP PDU is mapped for a predetermined time (Rajadurai, fig. 7A, par. 0169, a new key is not issued and an old key is used for protecting both DRB#1 and DRB#2, and at any point of time, only one key derived is used for protecting the all the DRBs, i.e., PDCP PDU as explained in par. 0217; herein, integrity protection applied for a predetermined time is reasonably interpreted as the same key for protecting all the DRBs until modified), and the integrity verification based on the first security key and the integrity verification based on the second security key are performed for the PDCP PDU (Rajadurai, a new DRB ID with S-KeNB in par. 0169 & 0180 and in view of fig. 4 & 8; see fig. 9 in view of 7 of Lee; accordingly, one of ordinary skill in the art would have expected the claim to perform well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 7
Rajadurai, in view of Lee, discloses the method according to claim 6, wherein the predetermined time is a time during which a dual connectivity-based handover procedure is performed (Lee, handover in fig. 6-7 and par. 0049, 0072, 0100) or a time during which a procedure for switching a role of the first cell for the terminal and a role of the second cell for the terminal is performed (since claim does not specifically define a respective role for a first cell and a second cell; adding new SeNB1 by MeNB in fig. 9, 11, 13 & 15 of Rajadurai and dual connectivity in fig. 8 and par. 0130 of Lee could have been expected by one of ordinary skill in the art to perform equally well to the claim as SeNB controls one or more small cells and MeNB controls the macro cell; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 8
Rajadurai, in view of Lee, discloses the method according to claim 1, further comprising delivering data deciphered by the first security key to a higher layer when the security key applied to the PDCP PDU is the first security key (Rajadurai, in step 710 of fig. 7A,  S-KeNB 1 in view of 804-806 of fig. 8; PDCP layers in fig. 2-3 & 7 of Lee), and delivering data deciphered by the second security key to the higher layer when the security key applied to the PDCP PDU is the second security key (Rajadurai, S-KeNB2 in 742 of fig. 7A in view of 804-806 of fig. 8; accordingly, the combined prior art would have rendered the claim obvious).

Claim 9
Rajadurai, in view of Lee, discloses the method according to claim 1, further comprising, when errors occur in both the integrity verification or header decompression based on the first security key and the integrity verification or header decompression based on the second security key for the PDCP PDU (Rajadurai, PDCP status report in 930 of fig. 9 and 1130 of fig. 11 as error occurs explained in par. 0293), performing an error handling procedure (Rajadurai, updating the key indicated in the PDCP header to UE to resolve error in steps 1132-1134 in fig. 11, and thus, the combined prior art reads on the claim).

Claim 10
Rajadurai, in view of Lee, discloses the method according to claim 1, wherein the first security key or the second security key is deleted (Rajadurai, deletes S-KeNB1 in 732, S-KeNB2 in 752 of fig. 7A): 
at a time point when a release procedure for the first cell or the second cell is performed (Rajadurai, SCG release in 726 & 746 in fig. 7A, i.e., second cell; therefore, the combined prior art meets the claim’s condition); 
at a time point when one of the first security key and the second security key is determined as being applied to N or more consecutively received PDCP PDUs, wherein N is a natural number equal to or greater than 2; or
after a lapse of a predetermined time from a time point when a PDCP PDU to which a previous security key is applied is processed.

Claim 11-20
	Claims 11-20 are claims for a terminal corresponding to method claims 1-10. All of the limitations of claims 11-20 are found reciting the structures for the respective limitations in claims 1-10. Accordingly, claims 11-20 are considered obvious by the same rationales applied in the rejection of claims 1-10 respectively set forth above. Additionally, regarding to claim 11, Rajadurai discloses a terminal (UE in fig. 1-2 & 4-16 & 19) in a mobile communication system (fig. 1-2), the terminal comprising: a processor (processing unit 1904 in fig. 19 and par. 0358); a memory electronically communicating with the processor (a memory 1910 and a storage unit 1912 in fig. 19 and par. 0358); and instructions stored in the memory and executable by the processor, wherein when executed by the processor, the instructions (par. 0359-0360 and algorithms for performing fig. 4-16) cause a packet data convergence protocol (PDCP) layer of the terminal to perform a security key management method (fig. 4-17).



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643